DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                           Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/7/22 has been entered.

Response to Arguments
The amendments filed 7/7/22 have been entered.  

Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. The primary reference cited in the 103 rejection(s) below is Baudoin (US 20160108970 A1). 
	Applicant argues that “Baudoin and Cooper describe articulated drive shafts which are solid shafts” and suggests that this is in contrast to the pending claims which require “a bore […] providing fluid communication through the flexible coupling”. Applicant’s assertion is incorrect for at least the following reasons: 
First, applicant has pointed to Figure 6 to suggest that the claimed feature is not met. Although not explicitly stated, applicant may be attempting to refer to feature 160 which is present in the bore. However, this is not the embodiment relied upon in the rejection. Specifically the embodiment of Figure 1-2 has been relied upon and cited in the rejection below. More over applicant’s assertion that “when articulated or pivoted, the passages do not align” does have any basis in the claims or the prior art. The claims do not require the passages to align in any particular state; the claim is met merely by having “a bore […] providing fluid communication through the flexible coupling” in any state, when read under the broadest reasonable interpretation. However, even if applicant’s assertion were correct, this assertion is made off of a speculative guess as what a partial view of Figure 6 possibly conveys. This speculation that the lubricant passage 100 does not function to disperse lubricant does not have support in the text of Baudoin. Indeed, Baudoin in Para 0037 explicitly indicates, “"Lubricants (not pictured) from the grease fittings (105) are disbursed throughout the draft shaft assembly through lubrication passages (100) and (110)". 
Second applicant characterizes the flexible coupling of Baudoin as a “solid shaft”. This assertion actively ignores that explicit depiction of Baudoin which shows a bore passing through his flexible coupling. This is seen in the reproduced Figure 2 below. As can be seen and as is explicitly described as a ‘passage’ (Para 0037), 100 is “a bore […] providing fluid communication through the flexible coupling” as is required by the claim.

    PNG
    media_image1.png
    268
    769
    media_image1.png
    Greyscale
 
	Finally applicant appears to assert that the flexible coupling recited is different because it is intended for coupling “tubing strings”. However, the flexible couplings of Baudoin is explicitly taught as having threaded connections on both ends (20), which are intended to connect to pipes (Para 0020, “threadedly attached to a pipe sub”). The examiner respectfully notes that in US patent practice, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Applicant appears to be intending to define the invention by arguing un-recited intended use of the invention. However any structurally differentiating features have not been identified. The examiner respectfully maintains rejection presented again below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudoin (US 20160108970 A1), in view of Cooper (US 1732354 A), further in view of Frear (US 4904228 A).

Regarding claim 17, Baudoin teaches a flexible coupling for coupling sections of a downhole tubing string (Figs 1-2, coupling 5), comprising: 
(a) first and second coupling sections, (Figs 1-2, coupling section 250 and 240to the left and right of central portion 35, respectively) each comprising a tubing string attachment at a first end (Para 0031, each of the coupling sections has “threaded connection (20)” which is capable of attaching to a tubing string) and a contact surface at a second end (Figs 1-2, contact surface on the opposing end which contacts connector 30); 
(b) a central section having a proximal end facing the first coupling section and a distal end facing the second coupling section (Fig 2, central section 35 has ends which face the first and second coupling sections, 250 and 240, respectively); and 
(c) a first pivoting connector (Fig 2, connector 30 on the left) rigidly attached to one of the first coupling section or the central section and pivotally attached to the other (Fig 1-2, connector 30 is attached pivotably via ball head to the central section 35 and rigidly attached via a rigid shaft to 250); 
(d) a second pivoting connector (Fig 2, connector 30 on the right, not labelled in Fig 2, but labelled in Fig 1) rigidly attached to one of the second coupling section or the central section and pivotally attached to the other (Fig 1-2, connector 30 is attached pivotably via ball head to the central section 35 and rigidly attached via a rigid shaft to 240);
 wherein the flexible coupling is moveable between an axially aligned position where the first and second pivoting connectors maintain separation between the first and second coupling section contact surfaces, and the central section (Fig 1-2, as seen as the coupling is axially aligned at least by virtue of the alignment of the flow bore 100 across the device; the sections with their respective contact surfaces are physically spaced from one another as seen). 
Baudoin is silent on a pivoted position wherein one or both of the first and second coupling section contact surfaces is in direct physical contact with the central section to limit pivotal movement of the first and second coupling sections, respectively, relative to the central section. 
Cooper teaches a pivoted position wherein one or both of the first and second coupling section contact surfaces is in direct physical contact with the central section (Fig 2, 4, the coupling sections 3 and 4, which are modified to be the coupling section of Baudoin, are in direct contact with the central section 16) to limit pivotal movement of the first and second coupling sections, respectively, relative to the central section (Page 2, lines 85-90, the “socket member [16] tilted due to shaft 2”, and as seen, the pivotal movement of the sections would be limited by virtue of the direct contact as seen in Fig 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baudoin by having the contact between the sections to limit pivotal movement as disclosed by Cooper because this arrangement would limit the bending of the tool to limits that would prevent damage or excessive pending applied to the ball joint.  
Baudoin as modified is silent on wherein the flexible coupling defines a bore passing through the first and second coupling sections, the central section and the first and second pivoting connectors, providing fluid communication through the flexible coupling, wherein the bore is open at the first and second coupling section first ends for fluid communication from the bore into the sections of the downhole tubing string when coupled to the first and second coupling section first ends.  
 Frear teaches that the principles that flexible joints are usable in drill strings and output shaft of down hole motors (Column 1, lines 23-26, Fig 4 and 7) and “a universal ball joint system for down-hole motors of various types well known in the drilling art. It may also be used as the articulated joint in a series of string collars in the drill string since the universal joint of this invention is capable of operating under substantial working pressures” (Column 2, lines 37-43). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baudoin by applying the motor shaft joint of Baudoin as a drill string as Frear establishes that the operating principles “may also be used as the articulated joint in a series of string collars in the drill string” (Column 2, lines 37-43). 
Baudoin as modified by Frear teaches wherein the flexible coupling defines a bore passing through the first and second coupling sections, the central section and the first and second pivoting connectors, providing fluid communication through the flexible coupling, wherein the bore is open at the first and second coupling section first ends for fluid communication from the bore into the sections of the downhole tubing string when coupled to the first and second coupling section first ends (Fig 4 of Frear, there is necessarily a communication bore which would be required for a drill string as Baudoin has been modified to be applied to, from the upper connection end 112a to the lower connection end 126a, which would be the coupling sections of Baudoin). 

Regarding claim 18, Baudoin as modified further teaches wherein the pivoted position is where both the first and second coupling section contact surfaces are in contact with the central section (Page 2, lines 85-90 of Cooper, the “socket member [16] tilted due to shaft 2”, and as seen, the pivotal movement of the sections would be limited by virtue of the direct contact as seen in Fig 4).  

Regarding claim 19, while Baudoin teaches the device is capable of “accommodating this bend” with the operation of the device and possess a ball joint for pivoting and necessarily must pivot to a degree greater than 0 (Fig 1-2, Para 0004 degree), Baudoin as modified further teaches is not explicit on wherein the pivoted position is one where one or both of the first and second coupling sections is capable of being pivoted 22.5 degrees relative to the central section.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baudoin by having the pivoted position be one where one or both of the first and second coupling sections is capable of being pivoted 22.5 degrees relative to the central section since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Additionally allowing movement of 22.5 degrees, at least, would allow for the tool as modified to be able to make tighter turns when drilling in e.g. horizontal wellbore portions. 

Regarding claim 20, Baudoin as modified by Cooper further teaches wherein a coupling section applying a compressive force to the central section in the pivoted position (Fig 2, 4, the coupling sections 3 and 4, which are modified to be the coupling section of Baudoin, are in direct contact with the central section 16. This direct contact would apply a compressive load and it applies a force toward the central section).  
	
Regarding claim 21, Baudoin as modified by Cooper further teaches wherein the second coupling section contact surface is at a non-perpendicular angle to a longitudinal axis of the second coupling section (Fig 2 of Cooper, the contact surface of the coupling sections 3 and 4, is at a non-perpendicular angle relative to the longitudinal axis as the contact surface is tapered).  
  
Regarding claim 22, Baudoin as modified by Cooper further teaches wherein the first coupling section contact surface is not perpendicular to a longitudinal axis of the first coupling section (Fig 2 of Cooper, the contact surface of the coupling sections 3 and 4, is at a non-perpendicular angle relative to the longitudinal axis as the contact surface is tapered).  

Regarding claim 23, Baudoin further teaches wherein one or both the pivoting connectors are ball joints (Fig 3, connectors 30 have a “spherical end (30a)” in Para 0032).  

Regarding claim 24, Baudoin further teaches wherein the ball joint comprises a shaft and a ball (Fig 3, connectors 30 have a “spherical end (30a) and an elongated shaft (30b)” in Para 0032).
In the embodiment relied upon in the parent claim, Baudoin is silent on wherein the shaft is rigidly attached to the central section and the ball is disposed in a socket defined by the first or second coupling section.  
In an alternate embodiment, Baudoin teaches the shaft is rigidly attached to the central section and the ball is disposed in a socket defined by the first or second coupling section (Fig 6, shaft end 30 is rigidly attached to the central section while the ball is in the coupling section). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by a first embodiment of Baudoin by having the shaft is rigidly attached to the central section and the ball is disposed in a socket defined by the first or second coupling section as disclosed by an alternate embodiment of Baudoin since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, it would be “obvious to try" – choosing from a finite number of identified, predictable solutions (Baudoin discloses two orientations for the ball socket coupling relative to the central section), with a reasonable expectation of success (whether the head or the shaft of the ball socket are rigidly attached to the central section, the flexible coupling is still able to perform its intended function).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676